DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 7 January 2021 in which claims 1, 3-10, 15-19 were amended, claims 2, 11-14 were canceled and claims 23-27 were added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 7 October 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1, 3-10, 15-19, 23-27 are under prosecution.  


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 23-24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Claim 23 defines the oligonucleotide comprising at least one chemically modified nucleotide, not capable of incorporation by polymerase but capable of incorporation using phosphoramidite chemistry.   
	New Claim 24 defines the bead material is capable of use in organic synthesis.
	New Claim 27 defines the bead material as a hydroxylated methacrylic polymer with a pore size of 100nm. 
	Applicant cites paragraphs 159, 161 and 192-193 for support of the newly defined bead. 
	Paragraphs 159 and 161 define a process of producing the beads and synthesizing capture oligos using a resin with hydroxyls reacted with PEG and phosphoramidite chemistry.  Paragraphs 192-193 describe a process of barcoding transcripts. 
	While paragraph 195 defines methacrylate resin beads (as per new Claim 26), neither the cited passages nor the entire specification teach the oligos on the beads comprising modified nucleotides capable of phosphoramidite chemistry as defined by Clam 23.   
synthesizing capture oligos on beads using a resin with hydroxyls reacted with PEG and phosphoramidite chemistry, neither the cited passages nor the entire specification teach the broadly define bead material “capable of use in organic synthesis” as defined by Claim 24.
While paragraph 195 defines methacrylate resin beads (as per new Claim 26), neither the cited passages nor the entire specification teach the resin is a hydroxylated methacrylic polymer or any polymer or bead with a pore size of 100 nm as defined by Clam 27.   
Therefore the subject matter of Claims 23-24 and 27 appear to define subject matter that was not described in the specification as originally filed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites “the bead material is capable of use in organic synthesis”.  It is unclear whether synthesis describes bead synthesis or oligonucleotide synthesis.   


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al (IDS: 8/2020 WO 2015/031691, having support to 61/952,036 filed 12 March April 2014).
	Regarding Claims 1 and 4, Fan teaches a plurality of RNA capture beads, each comprising a plurality of capture oligonucleotides, the oligonucleotides comprising a linker (302), a universal primer (303), a cell-of origin barcode sequence (311) that is the 
	Regarding Claim 3, Fan teaches the cell-of-origin barcode is 4-300 nucleotides (¶ 240) which is within the claimed range of 4-1000.  
	Regarding Claims 15-19, Fan teaches the sequences provides an additional sequence for downstream reactions including poly-T and a gene-specific primer binding site (e.g. Fig. 30 and related text, e.g. ¶ 559). 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (IDS: 8/2020 WO 2015/031691, having support to 61/952,036 filed 12 March April 2014) and Sundberg et al (USP 5,919,523, issued 6 July 1999).
	Regarding Claims 1, 3-10, 15-19, Fan teaches the RNA capture beads as defined by Claims 1, 3-4 15-19 as discussed above, the beads comprising a plurality of capture oligonucleotides, the oligonucleotides comprising a linker (302), a universal 
	Fan further teaches the linker attaching the oligos to the beads are non-cleavable, photocleavable, chemically cleavable (e.g. ¶ 173, ¶ 339) but does not specifically teach a straight chain polymer.
However hydrocarbon linkers were well-known in the art as taught by Sundberg who teaches oligos linked to solid supports (e.g. beads, col. 6, lines 14-16) using hydrocarbon linkers, chemically cleavable linkers and/or PEG-15 (e.g. col. 8, lines 57-59, col. 12, lines 52-58, col. 16, line 60).  Sundberg teaches the commonly used linkers which provide controlled spacing, surface density and wettability and minimize non-specific binding (e.g. col. 2, lines 20-25).
Therefore one of ordinary skill would have reasonably provided the beads of Fan with the linkers of Sundberg for the expected benefit of providing controlled spacing, surface density and wettability and minimize non-specific binding as desired in the art.
Regarding Claims 23-24, Fan teaches the oligos comprise at least one modified nucleotide (e.g. ¶ 286) and is capable of DMT chemistry such that the bead is used in organic synthesis (¶ 290).   Sundberg teaches phosphoramidite chemistry utilizing DMT (e.g. col. 18-19, Fig. 16 and related text).



s 1, 3-10, 15-19 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (IDS: 8/2020 WO 2015/031691, having support to 61/952,036 filed 12 March April 2014), Sundberg et al (USP 5,919,523, issued 6 July 1999) and Tang et al (USP 5,668268, issued 16 September 1997).
Regarding Claims 24-27, Fan teaches the oligos comprise at least one modified nucleotide (e.g. ¶ 286) and is capable of DMT chemistry (¶ 290).   Sundberg teaches phosphoramidite chemistry utilizing DMT (e.g. col. 18-19, Fig. 16 and related text).
	Regarding Claims 25-27, Fan teaches the bead material is a resin, polymer and/or porous (e.g. ¶ 146-148) but does not specifically teach methacrylate resin. 
	However, porous supports comprising methacrylate were well-known in the art for chemical synthesis of oligonucleotides as taught by Tang.
	Tang teaches the preferred beads comprise methacrylate polymer resin having hydroxyl surface groups and pore size of 4-400 nm to maximize surface area (col. 4).  Tang teaches the beads provide a passivated surface that allows for highly efficient synthesis of oligonucleotides (Abstract). 
	One of ordinary skill would have reasonably utilized the bead material of Tang for the capture beads of Fan for the expected benefit highly efficient oligo synthesis as taught by Tang. 

Response to Arguments
	Applicant asserts that Fan does not teach the newly defined capture beads wherein the cell label is contiguous with the UMI because the cell label of Fan 
	The argument has been considered but is not found persuasive.   Figure 3 is reproduced below:

    PNG
    media_image1.png
    1603
    493
    media_image1.png
    Greyscale

	While the figure illustrates the cell label has multiple parts, the reference specifically defines 311 as the cell label (see ¶ 246).  As illustrated above the cell label (311) is contiguous with the molecular barcode as required by the claim.    The reference further illustrates and exemplifies an oligo wherein the cell label is contiguous with the molecular barcode (Example 13 and Fig. 30).
	Therefore it is maintained that Fan anticipates the invention as claimed. 
	Regarding the previous rejection under 35 USC § 103 over Church and Sundburg, Applicant argues that the combination does not teach the invention as newly defined by Claim 1.
	The argument has been considered but is deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634